UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________

MARY M.,

                                                 Plaintiff,

v.                                                                                                3:18-CV-1360 (TWD)

ANDREW SAUL, 1

                        Defendant.
____________________________________

APPEARANCES:                                                                                      OF COUNSEL:

LACHMAN & GORTON                                                                      PETER A. GORTON, ESQ.
 Counsel for Plaintiff
P.O. Box 89
1500 East Main Street
Endicott, New York 13761-0089

U.S. SOCIAL SECURITY ADMIN.                                                                       EMILY M. FISHMAN, ESQ.
OFFICE OF REG’L GEN. COUNSEL
REGION II
 Counsel for Defendant
26 Federal Plaza - Room 3904
New York, NY 10278


THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                                                         DECISION AND ORDER

            Currently before the Court, in this Social Security action filed by Mary M. (“Plaintiff”)

against Andrew Saul, the Commissioner of Social Security (“Defendant” or “the

Commissioner”) pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3), are Plaintiff’s motion for

judgment on the pleadings and Defendant’s motion for judgment on the pleadings. (Dkt. Nos. 11




1 Andrew Saul was sworn in as Commissioner of The Social Security Administration on June 17, 2019. Pursuant to Rule 25(d) of the Federal Rules of Civil
Procedure, Andrew Saul is substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this suit.
and 12.) For the reasons set forth below, Plaintiff’s motion for judgment on the pleadings is

granted and Defendant’s motion for judgment on the pleadings is denied.

I.          RELEVANT BACKGROUND

            Plaintiff applied for a period of disability and disability insurance benefits as well as

Supplemental Security Income on June 22, 2015, alleging disability beginning May 29, 2015.

(T. 15, 62-64, 71, 144-58.) 2 She subsequently amended her alleged onset date to January 1,

2017. (T. 15, 17, 35-36.) Plaintiff’s applications were initially denied on September 25, 2015,

after which she timely requested a hearing before an Administrative Law Judge (“ALJ”). She

appeared at an administrative hearing before ALJ Kenneth Theurer on August 30, 2017. (T. 30-

61.) On October 25, 2017, the ALJ issued a written decision finding Plaintiff was not disabled

under the Social Security Act. (T. 12-26.) On September 25, 2018, the Appeals Council denied

Plaintiff’s request for review, making the ALJ’s decision the final decision of the Commissioner.

(T. 1-6.)

            In his decision, the ALJ found Plaintiff had the following severe impairments: right

shoulder pain status-post surgery, right hand pain and cramping with right ulnar nerve irritation,

lateral epicondylitis of the left arm, and cubital tunnel syndrome of the left arm. (T. at 17.)

However, he concluded these impairments did not meet or medically equal one of the listed

impairments in 20 C.F.R. § 404, Subpart P, App. 1 (the “Listings”). (T. 19.) Based on these

impairments and the other evidence, the ALJ found Plaintiff had the residual functional capacity

(“RFC”) to perform less than the full range of light work as follows:

                        with ability to lift/carry 10 pounds occasionally; sit 6 hours in a
                        routine 8-hour workday; and stand/walk 6 hours total in such a
                        workday with normal breaks; occasionally climb ramps or stairs;
                        never climb ladders/ropes/scaffolds; and occasionally balance,

2 The Administrative Transcript is found at Dkt. No. 8. Citations to the Administrative Transcript will be referenced as “T.” and the Bates-stamped page
numbers as set forth therein will be used rather than the page numbers assigned by the Court’s CM/ECF electronic filing system.

                                                                               2
                         stoop, kneel, crouch, and crawl. She can occasionally reach with
                         her right arm, with no restrictions on her left arm; and should not
                         perform more than occasional fine manipulation such as repetitive
                         hand-finger actions, fingering or feeling with her right hand, but
                         retains the ability to grasp, hold, turn, raise and lower objects with
                         either hand.

(T. 20.) Given her RFC, the ALJ found there were jobs existing in significant numbers in the

national economy Plaintiff could perform. (T. 22-23.) The ALJ therefore concluded Plaintiff is

not disabled. (T. 23.)

            In the present appeal, Plaintiff argues the ALJ failed to properly weigh the medical

opinion evidence and assess her limitations which resulted in an erroneous RFC; and substantial

evidence does not support the ALJ’s determination that there were jobs in the national economy

she could perform. (Dkt. No. 11 at 9-20.) 3 Defendant contends the ALJ properly weighed the

opinion evidence and assessed Plaintiff’s limitations and substantial evidence supports the RFC

finding and the ALJ’s other conclusions. (Dkt. No. 12 at 8-26.)

II.         DISCUSSION

            A.           Scope of Review

            In reviewing a final decision of the Commissioner, a court must determine whether the

correct legal standards were applied and whether substantial evidence supports the decision.

Featherly v. Astrue, 793 F. Supp. 2d 627, 630 (W.D.N.Y. 2011) (citations omitted); Rosado v.

Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992) (citing Johnson v. Bowen, 817 F.2d 983, 985

(2d Cir. 1987)). A reviewing court may not affirm the ALJ’s decision if it reasonably doubts

whether the proper legal standards were applied, even if the decision appears to be supported by

substantial evidence. Johnson, 817 F.2d at 986.



3 Plaintiff filed a motion to allow a reply brief which the Court denied because the matters addressed in the proposed reply brief were not new. (Dkt. Nos. 13,
14.)

                                                                                3
       A court’s factual review of the Commissioner’s final decision is limited to the

determination of whether there is substantial evidence in the record to support the decision. 42

U.S.C. § 405(g) (2015); Rivera v. Sullivan, 923 F.2d 964, 967 (2d Cir. 1991). To facilitate the

Court’s review, an ALJ must set forth the crucial factors justifying her findings with sufficient

specificity to allow a court to determine whether substantial evidence supports the decision.

Roat v. Barnhart, 717 F. Supp. 2d 241, 248 (N.D.N.Y. 2010); Ferraris v. Heckler, 728 F.2d 582,

587 (2d Cir. 1984). “Substantial evidence has been defined as ‘such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’” Williams ex rel. Williams

v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988) (citations omitted). It must be “more than a mere

scintilla” of evidence scattered throughout the administrative record. Featherly, 793 F. Supp. 2d

at 630; Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB,

305 U.S. 197, 229 (1938)).

       “To determine on appeal whether an ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining the evidence from both sides,

because an analysis of the substantiality of the evidence must also include that which detracts

from its weight.” Williams, 859 F.2d at 258 (citations omitted). Where substantial evidence

supports the ALJ’s findings they must be sustained “even where substantial evidence may

support the plaintiff’s positions and despite that the court’s independent analysis of the evidence

may differ from the [ALJ’s].” Rosado, 805 F. Supp. at 153. In other words, a reviewing court

cannot substitute its interpretation of the administrative record for that of the Commissioner if

the record contains substantial support for the ALJ’s decision. Rutherford v. Schweiker, 685

F.2d 60, 62 (2d Cir. 1982).




                                                 4
       B.      Standard for Benefits4

       To be considered disabled, a plaintiff-claimant seeking benefits must establish that he or

she is “unable to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than twelve months.” 42

U.S.C. § 1382c(a)(3)(A). In addition, the plaintiff-claimant’s

               physical or mental impairment or impairments [must be] of such
               severity that he is not only unable to do his previous work but
               cannot, considering his age, education, and work experience,
               engage in any other kind of substantial gainful work which exists
               in the national economy, regardless of whether such work exists in
               the immediate area in which he lives, or whether a specific job
               vacancy exists for him, or whether he would be hired if he applied
               for work.

Id. § 1382c(a)(3)(B).

       Acting pursuant to its statutory rulemaking authority (42 U.S.C. § 405(a)), the Social

Security Administration (“SSA”) promulgated regulations establishing a five-step sequential

evaluation process to determine disability. 20 C.F.R. § 416.920(a)(4). Under that five-step

sequential evaluation process, the decision-maker determines:

               (1) whether the claimant is currently engaged in substantial gainful
               activity; (2) whether the claimant has a severe impairment or
               combination of impairments; (3) whether the impairment meets or
               equals the severity of the specified impairments in the Listing of
               Impairments; (4) based on a “residual functional capacity”
               assessment, whether the claimant can perform any of his or her
               past relevant work despite the impairment; and (5) whether there
               are significant numbers of jobs in the national economy that the
               claimant can perform given the claimant’s residual functional
               capacity, age, education, and work experience.

4
  The requirements for establishing disability under Title XVI, 42 U.S.C. § 1382c(a)(3) and
Title II, 42 U.S.C. § 423(d), are identical, so “decisions under these sections are cited
interchangeably.” Donato v. Sec’y of Health and Human Servs., 721 F.2d 414, 418 n.3 (2d
Cir. 1983) (citation omitted).
                                                 5
McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014). “If at any step a finding of disability or

non-disability can be made, the SSA will not review the claim further.” Barnhart v. Thomas,

540 U.S. 20, 24 (2003).

       C.      Weighing the Medical Evidence and Plaintiff’s RFC

       As noted above, Plaintiff argues substantial evidence does not support the RFC

determination because the ALJ erred in weighing the opinion evidence of Plaintiff’s treating

providers. (Dkt. No. 11 at 9-17.) Specifically, Plaintiff contends the ALJ failed to properly

weigh Dr. Lissy’s opinion regarding her ability use her right hand.

       Under Second Circuit precedent and the applicable regulations, an ALJ must follow a

two-step procedure to determine the appropriate weight to assign to the opinion of a treating

physician. See Estrella v. Berryhill, 925 F.3d 90, 95 (2d Cir. 2019). At step one, the ALJ must

decide whether the opinion is “well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in the case

record.” Id. If the opinion meets these criteria, then it is “entitled to controlling weight.” Id.

Otherwise, the ALJ must proceed to step two and “determine how much weight, if any, to give”

the opinion. Id. At step two, the ALJ must “explicitly consider” the following factors derived

from the Second Circuit’s decision in Burgess v. Astrue, 537 F.3d 117 (2d Cir. 2008): “(1) the

frequency, length, nature, and extent of treatment; (2) the amount of medical evidence

supporting the opinion; (3) the consistency of the opinion with the remaining medical evidence;

and (4) whether the physician is a specialist.” Estrella, 925 F.3d at 95–96. At both steps one

and two, “the ALJ must give good reasons in its notice of determination or decision for the

weight it gives the treating source’s medical opinion.” Id. at 96. Moreover, the “failure to

explicitly apply the Burgess factors when assigning weight at step two is a procedural error,” and

                                                  6
unless the ALJ has “otherwise provided good reasons for its weight assignment,” remand is

appropriate. Id. However, if “a searching review of the record assures us that the substance of

the treating physician rule was not traversed,” the court will affirm the ALJ’s decision. Id.

       In the RFC determination, the ALJ found Plaintiff can occasionally5 reach with her right

arm. (T. 20.) In so doing, the ALJ afforded only partial weight to Dr. Lissy’s opinion, noting

his limitations were “not consistent with the entire record at this time, and also are based only in

the doctor’s specialty area.” (T. 21.) As Plaintiff notes, the ALJ does not explicitly address Dr.

Lissy’s opined limitation that Plaintiff could use her right arm and hand for reaching and

handling for less than one-third of a working day, or less than occasionally. (T. 354.) Further,

the ALJ’s analysis here is confusing at best, because he appears to afford more weight to Dr.

Kuo’s opinion—that Plaintiff could reach with her right arm occasionally—and discounted Dr.

Lissy’s opinion—that Plaintiff could reach with her right arm less than occasionally—when both

doctors are orthopedic surgeons and treating physicians without providing any good reasons for

the distinction. (T. 21, 351.)

       The Court’s review indicates both Dr. Lissy and Dr. Kuo treated Plaintiff along with

other providers at UHS Orthopedics Binghamton for her right arm impairments beginning in

2015 and the doctors offered opinions on those conditions separately in August 2017. (T. 12,

278-323, 330-55.) The record also reflects Dr. Lissy performed Plaintiff’s right shoulder

decompression surgery in June 2015 prior to offering his August 2017 opinion on her

limitations. (T. 314-16.) The ALJ’s distinction between the opinions of Dr. Lissy and Dr. Kuo

is therefore not a good reason to reject Dr. Lissy’s opinion.



5
  “‘Occasionally means occurring from very little up to one-third of the time.’” SSR 83-10,
1983 WL 31251, *5 (Jan. 1, 1983); Selian v. Astrue, 708 F.3d 409, 422 (2d Cir. 2013).
                                                  7
       Plaintiff also contends Dr. Kuo’s assessment of occasional limitations to reaching does

not constitute substantial inconsistent evidence because his opinion was limited to assessing

Plaintiff’s hand and wrist impairments and did not take into account Plaintiff’s shoulder. (Dkt.

No. 11 at 12-13, 17; T. 349-51.) The two opinions from the treating orthopedic surgeons clearly

denote the conditions on which they were opining, right wrist and hand conditions for Dr. Kuo

and right shoulder impairment for Dr. Lissy. (T. 349, 352.) Although Dr. Kuo may have

examined and assessed Plaintiff’s right shoulder impairment, his treatment notes of record

indicate he focused more on treatment of her right wrist and hand impairments rather than her

right shoulder. (T. 278-323, 330-47.) For example, Dr. Kuo performed Plaintiff’s right wrist de

Quervain’s release in March 2016 and subsequent treatment notes from July 2017 indicate

further discussion with Dr. Kuo was planned regarding left arm tennis elbow and cubital tunnel

work. (T. 331, 340.) Thus, Dr. Kuo’s opinion was complimentary—not contradictory—to Dr.

Lissy’s opinion regarding Plaintiff’s right-side impairments.

       Defendant maintains “Dr. Kuo was aware of Plaintiff’s history of a right shoulder

condition and, as such, would have considered it in his opinion that Plaintiff could reach and

handle occasionally with the right arm.” (Dkt. No. 12 at 15-17; T. 291, 342, 345, 351.)

Although Dr. Kuo wrote on the assessment form he evaluated Plaintiff based on her right wrist

and hand conditions, Defendant maintains “this is likely due to the fact that Plaintiff had not

recently complained about or sought treatment for her right shoulder condition.” (Dkt. No. 12 at

16.) The Court does not find these arguments persuasive. Although Dr. Kuo may have been

aware of Plaintiff’s right shoulder impairment and even considered it in his assessment, the

evidence does not support the contention that his opinion was somehow entitled to more weight

than Dr. Lissy’s or that it should have been relied upon by the ALJ to reject Dr. Lissy’s opinion.

                                                 8
(T. 348-51.) For example, Plaintiff’s treating records from UHS Orthopedics indicate plans

were made for her to follow-up with both Dr. Kuo and Dr. Lissy for completion of disability

paperwork. (T. 331.) This would indicate both physicians’ input was needed to fully assess

Plaintiff’s “injuries and surgeries of the right arm.” Id.

       The ALJ’s analysis appears to rely on Dr. Kuo’s opinion that Plaintiff could reach up to

one-third of a working day with the right side to (1) discount and afford only partial weight to

the opinion from Dr. Lissy and (2) find Plaintiff retained the ability to reach occasionally with

her right arm. (T. 20-21.) However, the content of Dr. Kuo’s opinion alone is not a good

enough reason to reject the opinion of Plaintiff’s other treating physician, Dr. Lissy. See

Estrella, 925 F.3d at 96. (noting “the ALJ must give good reasons in its notice of determination

or decision for the weight it gives the treating source’s medical opinion.”).

       The ALJ’s rejection of the right-sided limitations opined by consultative examiner Dr.

Magurno is similarly unsupported. (T. 21.) The ALJ indicated Dr. Magurno’s opinion was

based on a one-time visit and not consistent with the record as a whole, but the Court’s review

does not find support for these reasons. (T. 21, 327.) For example, the orthopedic treatment

records indicate Plaintiff experienced ongoing issues with both the right and left upper

extremities throughout 2016 and 2017 following Dr. Magurno’s September 2015 examination

and opinion; these longstanding issues offer support for the opinions of Plaintiff’s treating

sources and do not indicate her presentation at the consultative examination was an anomaly. (T.

324-47.)

       In sum, the ALJ’s two-paragraph assessment of the medical opinions appears conclusory

because the ALJ did not cite any inconsistent evidence in rejecting the opined limitations in

right-sided reaching from both Dr. Lissy and Dr. Magurno. (Dkt. No. 11 at 15; T. 21.) See

                                                  9
Coleman v. Comm’r of Soc. Sec., 14-CV-1139, 2015 WL 9685548, at *5 (N.D.N.Y. Dec. 11,

2015) (quoting LaRock ex. rel. M.K. v. Astrue, 10-CV-1019, 2011 WL 1882292, at *7 (N.D.N.Y.

Apr. 29, 2011)) (“‘an ALJ is not required to discuss in depth every piece of evidence contained

in the record, so long as the evidence of record permits the Court to glean the rationale of an

ALJ’s decision.’”). Here, while the ALJ summarized some of the medical evidence in assessing

Plaintiff’s severe impairments, he did not point to any inconsistent evidence when concluding

the opinions of Dr. Magurno and Dr. Lissy were not consistent with the record as a whole. (T.

18-19, 21.)

       The Court therefore finds the ALJ’s analysis of Plaintiff’s RFC and the medical opinions

is not supported by substantial evidence and remand is required.

       Because remand is necessary to address the issues identified above, the Court declines to

reach a finding on Plaintiff’s other arguments regarding the ALJ’s failure to properly consider

the opinions on Plaintiff’s limitations in work pace and/or attendance and the Step Five

determination. (Dkt. No. 11 at 17-20; T. 350, 352-53.) However, upon remand, the ALJ should

conduct a new analysis of the opinion evidence and a new Step Five determination.

ACCORDINGLY, it is

       ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 11) is

GRANTED; and it is further

       ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 12) is

DENIED; and it is further

       ORDERED that the decision of the Commissioner is REVERSED and this case

REMANDED, pursuant to sentence four of 42 U.S.C. § 405(g), for a proper evaluation of the




                                                 10
medical opinions and Plaintiff’s RFC, in particular Plaintiff’s ability to reach occasionally with

her right arm, and other further proceedings, consistent with this Report.



Dated: March 18, 2020                                                                                S
Syracuse, New York




                                                 11
